Citation Nr: 1753393	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for right knee disability.  

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for bilateral foot disability to include arthritis.  

5.  Entitlement to service connection for a Bartholin cyst and bacterial vaginosis.

6.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C. section 1702.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 4 to December 5, 2003, with an additional three months of prior inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In June 2015, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (West 2012).



FINDINGS OF FACT

1.  The Veteran served on active duty from November 4 to December 5, 2003 and the Veteran's service treatment records are missing and are unavailable.  

2.  The Veteran's left knee disability did not originate in service, and is not otherwise etiologically related to service.    

3.  The Veteran's right knee disability clearly and unmistakably existed prior to service, and clearly and unmistakably did not increase in severity during active service beyond the natural progression of the disease.

4.  The Veteran does not have a current diagnosis of bilateral shin splints.  

5.  The Veteran's bilateral foot disability did not originate in service, and is not otherwise etiologically related to service.    

6.  Clear and unmistakable evidence demonstrates that a psychiatric disorder manifested by depression, depressive disorder, and mood disorder pre-existed active service. 

7.  The Veteran's psychiatric disability (manifested by depression, depressive disorder, and mood disorder) clearly and unmistakably existed prior to service, and clearly and unmistakably did not increase in severity during active service beyond the natural progression of the disease.

8.  Psychiatric disability (manifested by anxiety disorder, bipolar disorder, schizoaffective disorder, schizophrenia, and psychosis) did not originate in service or until years thereafter, and is not otherwise etiologically related to service. 

9.  The Veteran does not have Bartholin's cyst or bacterial vaginosis.   

10.  Although the Veteran served during the Persian Gulf War, a psychosis or mental illness did not develop during or within two years of separation from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2017).

2.  The criteria for service connection for right knee disability have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for bilateral shin splints have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for bilateral foot disability to include arthritis have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).

6.  The criteria for service connection for Bartholin's cyst or bacterial vaginosis have not been met.  38 U.S.C. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).

7.  The criteria for service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. §§ 1702, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in March 2011, May 2011, May 2012, and February 2013.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  Here, the record shows that the Veteran's service treatment records were not located and are not available.  The Board finds that any additional efforts to obtain the records would be futile.  The record shows that VA contacted the Records Management Center (RMC) in February 2011 and a negative response was received.  VA made another request to DPRIS in February 2011 and a response indicated that there were no records or service treatment records for the Veteran.  VA checked for all Department of Defense records in May 2011 in CAPRI and no records were located.  VA contacted the Veteran in February 2011 and requested copies of service treatment records and secondary sources and no response was received.  In May 2011, VA made a formal finding of unavailability of the service treatment records and found that all efforts to locate such records were exhausted.  

In September 2015, the Board remanded the issues on appeal to the AOJ for additional development to include an additional search for the missing service treatment records.  In November 2015, VA contacted the RMC and requested a search for the Veteran's service treatment records.  In February 2016, the RMC indicated that several searches were conducted and no service treatment records were located.  In June 2016, VA contacted the Veteran by letter, notified the Veteran that her service treatment records were not located, and asked the Veteran to submit any copies of the service treatment records in her possession or to submit other evidence.  In July 2016, the Veteran informed VA that she had no copies of her service treatment records and did not have any additional medical evidence to submit in support of her claims.  

Where service treatment records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds that VA has met this duty.  The Veteran was notified that her service treatment records for her period of active duty were missing and she was informed of other types of evidence she could submit to substantiate her claims for service connection.  The Board finds that the Veteran was notified of alternative forms of evidence to submit in lieu of the service treatment records.  As noted, in July 2016, the Veteran informed VA that she did not have copies of his service treatment records and she did not submit or identify any alternative forms of evidence in support of her claims.  In this regard, the Board notes that the destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



2.   Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Additionally, where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service.  Id. 

The aggravation prong of the presumption of soundness requires VA to rely on affirmative evidence that there was no aggravation.  Horn, 25 Vet. App. at 235 (stating that "VA may not rest on the notion that the record contains insufficient evidence of aggravation" and the Secretary's failure "to produce clear and unmistakable evidence of lack of aggravation" entitles a claimant to a finding of in-service aggravation of the preexisting condition).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Right and Left Knee Disabilities 

The Veteran contends that she has left and right knee disabilities due to active service.  There is competent and credible evidence of diagnoses of chondromalacia patella of the right and left knees.  An October 2002 private physical therapy record shows a diagnosis of right knee chondromalacia patella.  An October 2006 private medical record indicates that the Veteran had chondromalacia patella of both knees. 

The Board finds that the weight of the competent and credible evidence shows that the current right disability is chondromalacia patella.  The Board notes that an October 2006 x-ray examination of the knees revealed that there was narrowing of the patellofemoral and femotibial spaces bilaterally and it was noted that these findings were interpreted as moderate marginal degenerative changes.  However, subsequent x-ray examination of the right knee and VA examination in August 2013 of the right knee did not reveal diagnosis of arthritis or degenerative changes.  A November 2012 VA x-ray examination of the right knee was normal with no findings of degenerative joint disease or joint effusion.  The August 2013 VA examination report indicates that diagnosis was right knee chondromalacia patella and the VA examiner indicated that degenerative or traumatic arthritis was not documented and there were no other significant diagnostic test findings.  The VA examiner noted that an April 2011 x-ray exam of the right knee was normal. 

As noted above, the Veteran's service treatment records are missing including the Veteran's active duty enlistment examination report.  Thus, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the veteran's service medical records including his or her service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096).

The Board finds that there is clear and unmistakable evidence that the Veteran's current right knee chondromalacia pre-existed her period of active service and was not aggravated by active service.  The presumption of soundness is rebutted by clear and unmistakable evidence.  There is clear and unmistakable medical evidence which establishes a diagnosis of right knee chondromalacia patella prior to the period of active service from November 4, 2003 to December 5, 2003.  The October 2002 private physical therapy treatment record shows a diagnosis of right knee chondromalacia patella.  The record indicates that the Veteran was undergoing physical therapy for this disorder.  This supports a findings of a clear diagnosis since the Veteran was undergoing physical therapy treatment for the right knee chondromalacia patella.  Further, the Veteran herself stated that she sustained a right knee injury in 2001 prior to active service.  The August 2013 VA examination report indicates that the Veteran reported sustaining a car accident which injured her right knee in 2001, prior to entering the service.  She stated that constant activities while wearing army issue boots and the weight of the boots aggravated her right knee condition.  In light of this evidence, both lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's right knee chondromalacia patella pre-existed active service.  

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's preexisting right knee chondromalacia patella did not permanently increase in severity during service, that is, was not aggravated by service.  There is affirmative evidence that there was no aggravation of the right knee chondromalacia patella during active service.  The VA examiner who conducted the August 2013 VA examination report concluded that it was less likely as not that the Veteran's pre-existing right knee chondromalacia was permanently aggravated beyond normal progression by the Veteran's activities during her brief time in the military service.  The VA examiner indicated that the rationale was that the onset of the Veteran's right knee condition occurred as a result of a motor vehicle accident prior to the military and the Veteran's testimony supported this.  The VA examiner noted that the initial damage to the knee cartilage occurred at the time of the accident.  The VA examiner pointed out that the Veteran was in the military for just over one month.  The VA examiner further noted that chondromalacia patella was an intrinsic knee problem related to abnormal patellar tracking, and it was unlikely that wearing military boots for the brief period of her military service would cause a permanent aggravation of her condition.  The VA examiner opined that it was more likely that her progression in symptoms was the result of aging, lack of knee strengthening exercises as recommended by physical therapy, and her choice of foot wear (high heels).    

The Board finds the VA medical opinion to be highly probative since the VA examiner reviewed the Veteran's claims file and medical history, considered the Veteran's report of the event in service, considered the Veteran's report of symptoms, and provided a rationale for the opinion.  The VA medical opinion states that the claims file was available and reviewed.  The Board finds that the opinions are based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the other competent and credible evidence of record.

The Board acknowledges the Veteran's report that the constant activities while wearing army issue boots and the weight of the boots aggravated her right knee.  The Board notes that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Veteran herself generally asserted that the activities in active service and the wearing of the army boots aggravated her right knee.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, an opinion as to whether the activities in active service caused a permanent increase in disability beyond the natural progress of the disease falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training to assess the severity of a knee disability.  As discussed in detail above, the VA examiner provided a probative medical opinion that the right knee disability was not aggravated by active service.  The Board notes that neither the Veteran nor her representative has produced a medical opinion to contradict the conclusion of the VA examiner.

The Board finds that the evidence discussed in detail above is clear and unmistakable evidence that demonstrates that right knee chondromalacia patella preexisted service and was not permanently aggravated by such service beyond the natural progression of the disease.  The presumption of soundness is rebutted by clear and unmistakable evidence that demonstrates that the right knee chondromalacia patella preexisted service and was not aggravated by such service.  The Board finds that the preponderance of the evidence is against the claim and that the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service connection for right knee chondromalacia patella is denied. 

Regarding the left knee disability, the Board finds that there is no clear and unmistakable evidence that establishes that the left knee chondromalacia patella pre-existed service.  A December 2002 private medical record shows a diagnosis of chondromalacia and notes that the Veteran had knee pain.  The specific knee is not identified in the record.  The Board finds that this is not clear and unmistakable evidence of a left knee diagnosis.  As such, the presumption of soundness is not rebutted.

The weight of the competent and credible evidence does not establish a diagnosis of arthritis of the left knee.  The Board notes that an October 2006 x-ray examination of the knees revealed that there was narrowing of the patellofemoral and femotibial spaces bilaterally and it was noted that these findings were interpreted as moderate marginal degenerative changes.  However, subsequent x-ray examination of the left knee and VA examination of the left knee in August 2013 did not reveal diagnosis of arthritis or degenerative changes.  A November 2012 VA x-ray examination of the left knee was normal with no findings of degenerative joint disease or joint effusion.  The August 2013 VA examination report indicates that examination of the left knee was normal.  The VA examiner indicated that degenerative or traumatic arthritis was not documented and there were no other significant diagnostic test findings.  The VA examiner noted that an April 2011 x-ray exam of the left knee was normal.

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left knee disability is not related to injury or event in active service.  The Board finds that the weight of the competent and credible evidence establishes that the left knee chondromalacia first manifested in 2006, three years after active service and is not related to disease or injury or other event in active service.  The Board notes that a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran stated that the knee disabilities were due to the constant activities and in active service and due to wearing the army boots.  She does not provide any competent and credible lay evidence of symptoms of a left knee disability in active service.  There is no medical evidence of a left knee diagnosis contemporaneous to the period of active service.  There is no competent and credible evidence that relates the left knee disability to active service.  

The Veteran herself has related the left knee disability to active service.  As noted, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of a knee disability falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The evidence does not establish that the Veteran has medical expertise.  The Veteran and her representative have not submitted any medical nexus evidence in support of the claim.  

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for a left knee disability to include chondromalacia patella.  Therefore, service connection is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

4.  Analysis: Service Connection for Bilateral Shin Splints 

The Veteran contends that she has bilateral shin splints due to active service.  She contends that she had to wear boots that were too big in active service and this caused her disabilities. 

Based upon the available evidence of record, the preponderance of the evidence does not show that the Veteran has a current diagnosis of bilateral shin splints.  The record shows that the Veteran served on active duty from November 4 to December 5, 2003 and the Veteran's service treatment records are missing and are unavailable.  The Veteran was afforded VA examinations of the feet and legs in August 2013.  The August 2013 VA examination report indicates that there was no evidence of bilateral shin splints.  The competent and credible lay and medical evidence of record does not establish a diagnosis of bilateral shin splints.  

The Board notes that the Veteran has asserted that she has bilateral shin splints due to events in active service.  While the Veteran might sincerely believe that she has bilateral shin splints that is related to active service, and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has a medical diagnosis of bilateral shin splints falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  While the Veteran is competent to relate a general history of leg complaints and he is competent to report observable symptoms, she is not competent to diagnose a disability based on those symptoms.  There is no evidence that the Veteran has medical expertise.  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for bilateral shin splints.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent evidence to establish a diagnosis of bilateral shin splints at any time during the appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Accordingly, the preponderance of the evidence of record does not show that the Veteran has had bilateral shin splints.  Therefore, service connection for bilateral shin splints is denied.  Gilbert, 1 Vet. App. 49. 

5.  Analysis: Service Connection for Bilateral Foot Disability. 

The Veteran contends that she has a bilateral foot disability due to active service.  She contends that she had to wear boots that were too big in active service and this caused her disabilities. 

Based upon the available evidence of record, the preponderance of the evidence does not show that the Veteran has a current diagnosis of bilateral foot disability.  The record shows that the Veteran served on active duty from November 4 to December 5, 2003 and the Veteran's service treatment records are missing and are unavailable.  The record shows that a June 2009 private podiatry record indicates that the Veteran had metatarsalgia in the second metacarpophalangeal joint bilaterally; bilateral hallux limitus, and bilateral foot pain.  There were callouses on the feet.  A February 2012 VA podiatry note indicates that x-ray examination of the feet revealed early hallux valgus deformities and minimal hammertoes.  A September 2012 VA progress note indicates that the Veteran had foot pain and callous development.  A November 2012 private medical record indicates that the Veteran had "foot problems."  

The Veteran was afforded a VA foot examination in August 2013.  The August 2013 VA foot examination report indicates that the Veteran stated that she developed arthritis of the feet as a result of military activities while wearing army issue boots.  The Veteran did not report receiving any care for her feet since leaving the service other than a couple of acute fungal infections.  She did not report seeing a podiatrist and she did not have any surgery or injections to her feet.  The VA examiner stated that medical records were reviewed and there was no evidence of treatment for a foot condition in the available medical records or documentation of a chronic/ongoing foot condition including no diagnosis of arthritis of the feet.  The VA examiner noted that the Veteran arrived at the appointment wearing rubber flip-flops with 3 inch wedge heel.  She was not wearing any special shoe wear or using any inserts.  Physical exam revealed moderate bilateral callus at the 2nd metatarsal area, most likely due to the use of elevated heels.  The VA examiner stated that there was no findings of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, acquired claw foot, bilateral weak foot, or malunion or nonunion of the tarsal or metatarsal bones.  The diagnosis was normal bilateral foot exam.  The VA examiner indicated that there was no evidence of any foot condition including arthritis.  

The Board notes that the Veteran has asserted that she has a bilateral foot disability due to events in active service.  While the Veteran might sincerely believe that she has a foot disability that is related to active service, and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has a medical diagnosis of a foot disability falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  While the Veteran is competent to relate a general history of foot complaints and he is competent to report observable symptoms, she is not competent to diagnose a disability based on those symptoms.  There is no evidence that the Veteran has medical expertise.  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for bilateral foot disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent evidence to establish a current diagnosis of bilateral foot disability at the current time.  

The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved);  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

As noted, the record shows diagnoses of metatarsalgia in the second metacarpophalangeal joint bilaterally and bilateral hallux limitus in June 2009, and a February 2012 VA x-ray of the feet revealed early hallux valgus deformities and minimal hammertoes.  However, there is no competent and credible evidence that relates the bilateral foot disability to active service.  The Veteran herself has related the bilateral foot disability to active service.  However, as noted, as to the specific issue in this case, an opinion as to the etiology and onset of a foot disability falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The evidence does not establish that the Veteran has medical expertise.  The Veteran and her representative have not submitted any medical nexus evidence in support of the claim.  

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for a bilateral foot disability.  Therefore, service connection is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.





6.  Analysis: Service Connection for Psychiatric Disorder other than PTSD

The Veteran contends that she has psychiatric disorders that are related to active service.  The August 2013 VA psychiatric examination report indicates that the Veteran had diagnoses of mood disorder not otherwise specified and PTSD.  

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In October 2017, the RO determined that new and material evidence has not been received to reopen service connection for PTSD.  The Board notes that the RO denied a separate subsequent claim for service connection for PTSD, and the Veteran did not yet perfect an appeal of this decision.  Therefore, the Board finds that the claim before it is entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  Thus, the Board will not address PTSD as an aspect of the acquired psychiatric disorder claim. 

As noted above, the Veteran's service treatment records are missing including the Veteran's active duty enlistment examination report.  Thus, the presumption of soundness attaches.  See Doran, 6 Vet. App. at 286. 

The Board finds that there is clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed her period of active service and was not aggravated by active service.  The presumption of soundness is rebutted by clear and unmistakable evidence.  There is competent and credible medical evidence which establishes a diagnosis of depression prior to the period of active service from November 4, 2003 to December 5, 2003.  A June 1999 Chapter of Behavioral Health System of Wisconsin shows a diagnosis of depression from work.  Private treatment records from A.S. medical center dated in January 2003 and April 2003 show a diagnosis of depressive disorder not otherwise specified.  The August 2013 VA examination report indicates that the VA examiner stated that the Veteran appears to have genuine psychiatric disability on the basis of the combined symptoms of her mood disorder not otherwise specified and PTSD; however, given her long history of problems and the information about her treatment found in her records and based on the information available, it was less likely than not that her military service permanently aggravated her psychiatric conditions in a significant way.  The August 2013 VA examination report indicates that the Veteran reported that she did not have mental health care in active service.  

In light of this evidence, both lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's depression, depressive disorder, and mood disorder pre-existed active service.  

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's preexisting depression, depressive disorder, and mood disorder did not permanently increase in severity during service, that is, was not aggravated by service.  There is affirmative evidence that there was no aggravation of the depression, depressive disorder, and mood disorder during active service.  The VA psychiatrist who conducted the August 2013 VA examination report concluded that it was less likely as not that the Veteran's pre-existing psychiatric disorder was aggravated in active service.  

The Board finds the VA medical opinion to be highly probative since the VA examiner, a psychiatrist, reviewed the Veteran's claims file and medical history, considered the Veteran's report of the events in service, considered the Veteran's report of symptoms, and provided a rationale for the opinion.  The VA medical opinion states that the claims file was available and reviewed.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the other competent and credible evidence of record.

The record shows additional diagnoses of psychiatric disorders after service separation.  An April 2017 VA mental health treatment record shows a diagnosis of psychosis, unspecified; rule out schizoaffective disorder.  An October 2016 private medical record shows a diagnosis of anxiety disorder.  A September 2012 progress note shows a diagnosis of bipolar disorder.  A September 2010 private medical record shows Axis I diagnoses of psychotic disorder not otherwise specified; schizophrenia paranoid type; and schizoaffective disorder. 

However, there is no competent and credible evidence that relates these psychiatric disorders to the period of active service.  The Veteran herself has related the psychiatric disorders to active service.  However, as noted, as to the specific issue in this case, an opinion as to the etiology and onset of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The evidence does not establish that the Veteran has medical expertise.  The Veteran and her representative have not submitted any medical nexus evidence in support of the claim.  

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for a psychiatric disorder other than PTSD.  Therefore, service connection is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

7.  Analysis: Service Connection for Bartholin cyst and Bacterial vaginosis

The Veteran contends that while in the service she developed a Bartholin's gland cyst "the size of a plum" on her left labia.  She stated that she was prescribed sitz baths, antibiotics, and painkillers.  She reported that the cyst drained spontaneously while in the service but she still had pain with walking due to her legs rubbing against the area.  The Veteran reported that she had surgery to remove the Bartholin's cyst because of recurrence in 2004 and she denied any further recurrence of the cyst since then and any ongoing pain or problems related to the surgery.  The Veteran also stated that she has a history of bacterial vaginosis which she stated started prior to entering the military.  She reported that she has been treated for episodes of bacterial vaginosis with antibiotics since leaving the military.  She indicated that she had PID in the 1990's when she was 18 or 19 years old.  She does not currently report any problem with bacterial vaginosis.  See the August 2013 VA examination report.  

The Veteran was afforded a VA examination in August 2013.  Examination revealed that the Veteran did not require any treatment for symptoms or findings for any diseases, injuries and/or adhesions of the reproductive organs.  Examination of the external genitalia and introitus revealed no vaginal discharge.  The labia were normal in appearance and to palpation.  There was no evidence of recurrence of Bartholin's gland cyst.  The VA examiner opined that the Bartholin cyst was less likely as not caused by or a result of military service.  The VA examiner noted that a record from A.S. Medical Center dated April 2004 notes that the "The patient came to me as a consult today with Bartholin's cyst that she has had for at least 3-4 years..."  The cyst was excised.  The VA examiner stated that this clearly dates the history of Bartholin's cyst as starting in 2000 to 2001 which predates the start of military service for this Veteran.  The VA examiner also opined that the Bartholin's cyst was not permanently aggravated beyond normal progression by military service.  The VA examiner stated that the medical literature does not support the Veteran's claim that weather changes and/or vaccinations caused or worsened her Bartholin's cyst.  The VA examiner stated that the Bartholin's cysts are prone to recurrence possibly due to inflammation from infection or hormonal factors.  The VA examiner stated that often times, a marsupialization procedure is done, as was performed on the Veteran, to prevent further recurrence.  The VA examiner stated that the Veteran had excellent results from the surgery in 2004.  

The VA examiner also opined that the chronic bacterial vaginosis is not caused by or a result of military service.  The VA examiner indicated that the Veteran stated that the bacterial vaginosis first occurred before entering the military.  The VA examiner opined that the bacterial vaginosis was not permanently aggravated beyond normal progression by military service.  The VA examiner indicated that the medical literature does not support the Veteran's claim that weather changes and/or vaccinations caused or worsened her bacterial vaginosis.  The VA examiner noted that bacterial vaginosis is a disordering of the chemical and biological balance of the normal flora in the vagina and can be associated with sexual activity and douching. 

Based upon the available evidence of record, the preponderance of the evidence does not show that the Veteran has a current diagnosis of Bartholin cyst or bacterial vaginosis at any time during the appeal period.  The record shows that the Veteran filed the claim for service connection in September 2010.  The competent and credible lay and medical evidence of record does not establish a diagnosis of Bartholin cyst and bacterial vaginosis since September 2010.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Accordingly, the preponderance of the evidence of record does not show that the Veteran has had Bartholin cyst and bacterial vaginosis during the appeal period.  Therefore, service connection for Bartholin cyst and bacterial vaginosis is denied.  Gilbert, 1 Vet. App. 49. 

8.  Eligibility for Medical Treatment Under the Provisions of 38 U.S.C. § 1702 

The provisions of 38 U.S.C. § 1702 allow for service connection solely for eligibility for medical treatment for mental illness under certain conditions.  Under 38 U.S.C. § 1702 (a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  

Under 38 U.S.C. § 1702 (b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  However, 38 U.S.C. § 1702 does not define "mental illness." 

As discussed above, the Veteran's service treatment records are unavailable.  The Board found that there was clear and unmistakable evidence that the diagnoses of depression and mood disorder pre-existed the Veteran's period of active service from November 4, 2003 to December 5, 2003.  The Board further founds that that clear and unmistakable evidence demonstrates that the Veteran's preexisting depression, depressive disorder, and mood disorder did not permanently increase in severity during service, that is, was not aggravated by service.  There is affirmative evidence that there was no aggravation of the depression, depressive disorder, and mood disorder during active service.  The VA psychiatrist who conducted the August 2013 VA examination report concluded that it was less likely as not that the Veteran's pre-existing psychiatric disorder was aggravated in active service.  

The record shows that the Veteran sought treatment for depression from January 2005 to November 2005 which is within the two year time period form separation from active service in December 2003.  See the treatment records from A. Health Care.  However, the depression did not develop within two years from separation from active service but rather, developed prior to active service.   

The record shows additional diagnoses of psychiatric disorders after service separation.  An April 2017 VA mental health treatment record shows a diagnosis of psychosis, unspecified; rule out schizoaffective disorder.  A September 2010 private medical record shows Axis I diagnoses of psychotic disorder not otherwise specified; schizophrenia paranoid type; and schizoaffective disorder.  However, the record shows that these psychoses developed more than two years after active service separation.   

As such, the evidence does not show or suggest that a psychosis or mental illness developed in active service or within two years of service discharge. 

Accordingly, as a psychosis or mental illness was not shown to develop in service or within the two-year period after the Veteran's discharge from active duty service, the preponderance of the evidence is against the claim for service connection for psychosis or mental illness for treatment purposes pursuant to the provisions of 38 U.S.C. § 1702.  The benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.












(Continued on the next page)

ORDER

Service connection for left knee disability is denied.   

Service connection for right knee disability is denied.     

Service connection for bilateral shin splints is denied.   

Service connection for bilateral foot disability to include arthritis is denied.   

Service connection for a Bartholin cyst and bacterial vaginosis is denied.   

Service connection for an acquired psychiatric disorder other than PTSD is denied.   

Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility to treatment is denied.   




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


